DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

3.  Claims 1, 5, 6, 14, 16, 19, 20, 22, 23, 36, 37, 44, 45, 49 and 50 are pending.

4.  Claims 6, 19-20, 22, 47 and  49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1, 5, 14, 16, 23, 36-37, 44-45 and 50 are under examination as they read on the following species: (i) anti-CTLA4 antibody and an anti-PD-1 antibody, (ii) an anti-α4β7 integrin antibody at a dose of 300mg, (iii) melanoma, (iv) the administration of the anti-α4β7 integrin antibody in response to symptoms of a gi-ir AE.

6.  Applicant’s IDS, filed 01/07/2022, is acknowledged. 

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.  Claims 1, 5, 6,  14, 16, 23, 36-37, 44-45 and 50  are rejected under 35 U.S.C. 103 as being unpatentable over Postow et al (N Engl J Med 372;21, May 2015) in view of US 20120282249 (of record), as evidenced by Hiten et al (American Journal of Gastroenterology: December 2015 - Volume 110 - Issue 12 - p 1737-1738), 
 
Postow et al teach the use of nivolumab (aka anti-PD-1 antibody) and ipilimumab (aka anti-CTLA4 antibody) versus ipilimumab in untreated melanoma.  In particular, Postow et al teach that the objective-response rate and the progression-free survival among patients (human subjects) with advanced melanoma who had not previously received treatment were significantly greater with nivolumab combined with ipilimumab than with ipilimumab monotherapy. Combination therapy had an acceptable safety profile (abstract).   The rate of treatment related adverse events (rAE), as assessed by the investigators, was 91% in the Drug-related adverse events of grade 3 or 4 were reported more frequently in the combination group than in the ipilimumab-monotherapy group (54% vs. 24%); in patients who received the combination regimen, the onset of most adverse events occurred during the combination phase rather than the maintenance (nivolumab-monotherapy) phase. The most common grade 3 or 4 adverse events associated with the combination therapy were colitis (17%), diarrhea (11%), and an elevated alanine aminotransferase level (11%). Diarrhea was the most frequently reported grade 3 or 4 adverse event associated with ipilimumab monotherapy (11%), followed by colitis.  Further, select adverse events of potentially immune mediated cause occurred most frequently in the skin, gastrointestinal, endocrine, and hepatic organ categories (Table S4 in the Supplementary Appendix) and were observed more frequently with combination therapy than with ipilimumab monotherapy (7%). The most commonly used systemic immunosuppressive agents across both treatment groups were glucocorticoids (82% of the patients in the combination group and 50% of the patients in the ipilimumab-monotherapy group). Infliximab was administered to 13% and 9% of the patients in the respective groups for adverse-event management. (page 2011, left col., under SAFETY).

The reference teachings differ from the claimed invention only in the recitation that the administration of an anti-α4β7 integrin antibody comprising the VL CDRs of SEQ ID NOs: 7-9 and the VH CDRs of SEQ ID NO: 4-6 in claim 1, the VH of SEQ ID NO: 1 and the VL of SEQ ID NO: 2 or 3 in claim 5, in a dose unit of about 300mg in claim 16, administered in response to symptoms of a gi-irAE in claim 23, administered therapeutically for an immune oncology treatment in claim 24, vedolizumb in claim 27.

The `249 publication teaches and claims methods for treating a human patient suffering from inflammatory bowel disease such as ulcerative colitis with  a humanized anti-α4β7 antibody , vedolizumab, administered to the patient according to the following dosing regimen: a. an initial dose of 300 mg of the humanized immunoglobulin or antigen-binding fragment thereof as an intravenous infusion; b. followed by a second subsequent dose of 300 mg of the humanized immunoglobulin or antigen-binding fragment thereof as an intravenous infusion at about two weeks after the initial dose; c. followed by a third subsequent dose of 300 mg of the humanized immunoglobulin or antigen-binding fragment thereof as an intravenous infusion at about six weeks after the initial dose; d. followed by a fourth and subsequent doses of 300 mg of the humanized immunoglobulin or antigen-binding fragment thereof as an intravenous infusion every four weeks or every eight weeks after the third subsequent dose of the humanized antibody as needed; wherein the dosing regimen induces a clinical response and clinical remission in the inflammatory bowel disease of the patient; and further wherein the humanized immunoglobulin or antigen-binding fragment comprises an antigen binding region of nonhuman origin and at least a portion of an antibody of human origin, wherein the humanized immunoglobulin or antigen-binding fragment has binding specificity for the α4β7 complex, wherein the antigen-binding region comprises the CDRs: Light chain: CDR1 SEQ ID NO:9 CDR2 SEQ ID NO:10 CDR3 SEQ ID NO:11 Heavy chain: CDR1 SEQ ID NO:12 CDR2 SEQ ID NO:13 CDR3 SEQ ID NO:14 (see published claims).  Claimed/referenced SEQ ID NOs: 1/ 2, 2/4 and 3/5 are identical. The patient may have previously received treatment with at least one corticosteroid for the inflammatory bowel disease. The dosing regimen can result in a reduction, elimination or co-administered medication can be decreased over time during the period of treatment by the formulation comprising the anti-α4β7 antibody. For example, a patient being treated with a steroid (e.g. prednisone, prednisolone) at the beginning, or prior to, treating with the anti- α4β7 antibody formulation would undergo a regimen of decreasing doses of steroid beginning as early as 6 weeks of treatment with the anti- α4β7 antibody formulation. In one aspect, by about 16-24 weeks of treatment with the anti-α4β7 antibody formulation, the steroid dose can be eliminated. In another example, a patient being treated with an anti-inflammatory compound, such as 6-mercaptopurine at the beginning, or prior to, treating with the anti- α4β7 antibody formulation would undergo a regimen of decreasing doses of anti-inflammatory compound similar to the tapering regimen for steroid dosing as noted above [0186]. 
The `249 publication further teaches the subject may have had a lack of an adequate response with, loss of response to, or was intolerant to treatment a TNF-α antagonist. A TNF-α antagonist is, for example, an agent that inhibits the biological activity of TNF-α, and preferably binds TNF-α, such as a monoclonal antibody, e.g., REMICADE (infliximab). An inadequate response to a TNF-α antagonist refers to signs and symptoms of persistently active disease despite a history of at least one 4 week induction regimen of infliximab 5 mg/kg IV, 2 doses at least 2 weeks apart. A loss of response to a TNF-α antagonist refers to recurrence of symptoms during maintenance dosing following prior clinical benefit. Intolerance of a TNF-α antagonist includes, but is not limited to infusion related reaction, demyelination, congestive heart failure, and/or infection [0161]. 
Claims 14 and 44 are included because The `249 publication teaches  the effective amount of the anti-α4β7 antibody is sufficient to achieve about 5 µg/ml to about 60 µg/ml, about 15 µg/ml to about 45 µg/ml, about 20 µg/ml to about 30 µg/ml, or about 25 µg/ml to about 35 µg/ml mean trough serum concentration of the anti-α4β7 antibody by the end of the induction phase [0175], [0177].

Claim 50 is included because Hirten et al teaches that CD patients receiving vedolizumab after infliximab revealed minimal colonic ulcerations and an improved vascular pattern and 2-3 reported bowel movements daily with less urgency (i.e., improved diarrhea) compared with infliximab infusion.   Accordingly, treatment with VDZ would improve diarrhea. 

Those skill in the art would have had a reason to use the a humanized anti-α4β7 antibody,  vedolizumab, taught by the `249 publication as substitute for or in combination with glucocorticoids/ Infliximab or to tapper/eliminate the use of glucocorticoids/ Infliximab in the melanoma treatment of nivo-ipi-related colitis taught by Postow et al, because, like the steroid/Infliximab compounds taught in Postow et al , anti-α4β7 antibodies treats colitis. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).


Claim 36  is included because while the prior art teachings may be silent as to the claimed functional outcome of the VDZ per se; the method, the product used in the reference method are the same as the claimed method.  Therefore claimed functional outcome of the VDZ is considered inherent properties.  “Inherency is established in the context of obviousness when ‘the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.’” Hospira, slip op. at 10 (Fed. Cir. Jan. 9, 2020) (citing Par Pharm. v. TWIPharm., Inc., 773 F.3d 1186, 1195—96 (Fed. Cir. 2014)).

 The functions recited in the wherein clause flow naturally from the teachings of the prior art. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985 (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”), and Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he discovery of... a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”)). Here, the recited functional outcome would naturally and necessarily flow from inhibition of α4ß7 by administering Vedolizumab.	 Accordingly, the prior art teaches the same method, the product used in the reference method are the same as the claimed method. Therefore the claimed functional outcome would naturally and necessarily flow from inhibition of α4ß7 with the Vedolizumab in treating colitis associated with irAE in a human subject undergoing the Nivo and Ipi combination treatment.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Applicant’s arguments, filed 01/07/2022, have been fully considered, but have not been found convincing.


Applicant submits that Postow describes gi-irAEs resulting form nivolumab-ipilimumab combination therapy or ipilimumab monotherapy and discloses the use of infliximab “for adverse-event management” Applicant submits that Postow does not teach what adverse event infliximab is being used to treat.  Postow merely states at page 2011, right col., “infliximab was administered to 13% and 9% of the patients in the respective groups for adverse-event management”.  Table 4 of Postow lists multiple types of advers event which were treated with immunomodulatory medicine (IMM), including glucocorticosteroids and infliximab.  Without 


This is not found persuasive because Applicant is arguing limitations that are not claimed or required.  Regardless, Hannen et al teaches that patients with persistent grade 2 diarrhoea or severe diarrhoea (grade 3/4 diarrhoea, or grade 1/2 diarrhoea with alarm symptoms, as detailed above) should discontinue anti-CTLA4 therapy and receive systemic corticosteroids (1–2 mg/kg per day, i.v.). Patients who have a response to i.v. corticosteroids within 3–5 days should be switched to the oral form and tapered over 8– 12 weeks [35]. Patients who do not respond to corticosteroids within 3–5 days should be switched to infliximab, unless it is contraindicated [IV–V, B] (see Fig. 8 and page iv130, left col. 1st ¶).

Further, Table S4 of Postow indicates that GI selected AEs encompasses only diarrhea, colitis and entercolitis (see Table S4.  Treatment-relate Selected Adverse events). According Postow refers to the treatment of Gi-irAE of diarrhea, colitis and entercolitis with infliximab. Moreover, Postow teaches that the most commonly used systemic immunosuppressive agents across both treatment groups were glucocorticoids (82% of the patients in the combination group and 50% of the patients in the ipilimumab-monotherapy group). Infliximab was administered to 13% and 9% of the patients in the respective groups for adverse-event management.  

Importantly, Hiten et al (Dec. 2015) teaches that a benefit to the combination of vedolizumab and infliximab in the treatment of CD. It is possible and intriguing that combination therapy may shorten the time of response to vedolizumab.  Hiten et al suggests superiority of combination therapy, with infliximab controlling the patient’s systemic disease and vedolizumab allowing further mucosal healing.   Th e addition of vedolizumab to this patient’s treatment briefly overlapped with infliximab, resulting in improved symptomatology and endoscopic findings. Approximately 7 weeks after his last infliximab infusion he developed EN as the effects of infliximab waned and he was on vedolizumab monotherapy.  Hiten teach that at the time of his infliximab infusion he reported increasing diarrheal episodes with associated blood. Sigmoidoscopy revealed moderate- to severe-ulcerated mucosa and exudates ( Figure 1a ). Given ongoing symptoms vedolizumab was initiated and infliximab was discontinued ~5 weeks after his last infusion. Repeat sigmoidoscopy, 4 days after receiving vedolizumab, revealed minimal colonic ulcerations and an improved vascular pattern ( Figure 1b ). He reported 2–3 formed bowel movements daily with less urgency (see the entire document).


Again, this is not found persuasive it would have been obvious before the effective filing date of the instant invention to use vedolizumab as a substitution or in combination with steroid/ glucocorticoids/ Infliximab to tapper/eliminate the use of steroid/ glucocorticoids/ Infliximab in the melanoma treatment of nivo-ipi-related colitis and diarrhea.  The `249 publication teaches that vedolizumab can be used in subject that may have had a lack of an adequate response with, loss of response to, or was intolerant to treatment a TNF-α antagonist. A TNF-α antagonist is, for example, an agent that inhibits the biological activity of TNF-α, and preferably binds TNF-α, such as a monoclonal antibody, e.g., REMICADE (infliximab). An inadequate response to a TNF-α antagonist refers to signs and symptoms of persistently active disease despite a history of at least one 4 week induction regimen of infliximab 5 mg/kg IV, 2 doses at least 2 weeks apart. A loss of response to a TNF-α antagonist refers to recurrence of symptoms during maintenance dosing following prior clinical benefit. Intolerance of a TNF-α antagonist includes, but is not limited to infusion related reaction, demyelination, congestive heart failure, and/or infection [0161]. 
The `249 publication teaches the patient may have previously received treatment with at least one corticosteroid for the inflammatory bowel disease. The dosing regimen can result in a reduction, elimination or reduction and elimination of corticosteroid use by the patient [0029].
The subject may have had a lack of an adequate response with, loss of response to, or was intolerant to treatment with an immunomodulator, a TNF-α antagonist, or combinations thereof. The patient may have previously received treatment with at least one corticosteroid (e.g., prednisone) for the inflammatory bowel disease. An inadequate response to corticosteroids refers to signs and symptoms of persistently active disease despite a history of at least one 4-week induction regimen that included a dose equivalent to prednisone 30 mg daily orally for 2 weeks or intravenously for 1 week. A loss of response to corticosteroids refers to two failed attempts to taper corticosteroids to below a dose equivalent to prednisone 10 mg daily orally. Intolerance of corticosteroids includes a history of Cushing's syndrome, osteopenia/osteoporosis, hyperglycemia, insomnia and/or infection [0159]. 

A significantly greater proportion of vedolizumab-treated patients achieved clinical response, remission, and mucosal healing at 6 weeks, compared with placebo (Table 32). 39% of the induction phase intent-to-treat population had prior anti-TNFα failure. Clinical response and remission rates were higher in vedolizumab than placebo patients among both those with prior anti-TNF failure and those with no prior anti-TNF exposure. In preliminary analyses through week 6, rates of adverse events (AEs), serious AEs, and adverse events leading to study discontinuation were higher in the placebo group than vedolizumab group. A significantly greater proportion of vedolizumab patients than placebo patients achieved clinical remission, mucosal healing, and corticosteroid-free remission at 52 wks and durable response and remission (Table 33). 32% of the maintenance study population had prior anti-TNFα failure. Clinical remission and durable clinical response rates were greater with vedolizumab than placebo in both TNF failure and TNF naive patients. In the safety population (N=895) for wks 0-52, rates of adverse events (AEs), serious AEs, and serious infections were similar between vedolizumab and placebo groups. No increase in rates of opportunistic or enteric infections was observed in the vedolizumab group [0297].
It remains the Examiner’s position that those skill in the art would have had a reason to use the a humanized anti-α4β7 antibody, vedolizumab, taught by the `249 publication as substitute for or in combination with glucocorticoids/ Infliximab to tapper/eliminate the use of glucocorticoids/ Infliximab in the melanoma treatment of nivo-ipi-related colitis taught by Postow et al, because, like the steroid/Infliximab compounds taught in Postow et al , anti-α4β7 antibodies treats colitis. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
Applicant submits that Cheng describes a substitute for infliximab — but it is not an anti-α4β7 integrin antibody. At page 663, last paragraph, Cheng states, “[g]iven that the putative mechanism of ipilimumab- mediated colitis is uncontrolled T-cell activation, an alternative to infliximab would be to use a calcineurin inhibitor to reduce the T-cell immune response.” (emphasis added) Given at least this teaching, Applicant disagrees with the Office’s suggestion that Cheng would motivate one of ordinary skill to combine the “249 Publication with Postow.
This is not found persuasive because the Cheng statement supports the Examiner’s position that those killed in the art would have a reason to use vedolizumab as substitute/use in combination with, in the melanoma treatment of nivo-ipi-related colitis taught by Postow et al, like calcineurin inhibitors, vedolizumab also treats refractory colitis patients.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

Regardless of whether Cheng supports Applicant’s or the Office’s position, none of the teachings of the cited art provide a reasonable expectation that treating a gi-irAE with an anti-o4B7 integrin antibody would result in treatment of the gi-irAE and result in the efficacy of the immune oncology treatment not being reduced following anti-α4β7 integrin antibody administration, as required by the amended claims.
It remains the Examiner’s positon that Kubin stated that, "[r]esponding to concerns about uncertainty in the prior art influencing the purported success of the claimed combination, this court [in O 'Farrell] stated: '[o]bviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success."' In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)). Applicant has not established, with sufficient evidence, that the combination would have been unreasonable.  The rejection is maintained so long as there was a reasonable probability of success as the proper standard since the expectation of success need only be reasonable, not absolute. 

The following is noted in the Applicant’s argument:  Applicant argues limitations that are not claimed (infliximab) and Applicant argues references that are not used in the rejection (Haaneen (2017) and Cheng et al. (J. of Gastroenterology and Hepatology 30:657-666, 2015).
 


8.  Claims 1, 5, 6,  14, 16, 23, 36-37, 44-45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wochok et al.  (N Engl J Med 369;2, 2013) in view of US 20120282249 (of record), as evidenced by Hiten et al (American Journal of Gastroenterology: December 2015 - Volume 110 - Issue 12 - p 1737-1738),. 

Wochok et al teaches that CTLA-4 and PD-1 appear to play complementary roles in regulating adaptive immunity. Whereas PD-1 contributes to T-cell exhaustion in peripheral tissues, CTLA-4 inhibits at earlier points in T-cell activation. In preclinical models, combined blockade of PD-1 and CTLA-4 achieved more pronounced antitumor activity than blockade of either pathway alone. On the basis of these observations, Wochok conducted a phase 1 study to investigate the safety and efficacy of combined CTLA-4 and PD-1 blockade (with the use of ipilimumab and nivolumab, respectively) in patients with advanced melanoma (page 123, 2nd ¶). Serious adverse events related to the treatment were reported in 49% of patients in the concurrent regimen group. Common grade 3 or 4 selected adverse events that were related to the therapy included gastrointestinal events including diarrhea and colitis (Table 2) (page 125, right col., 1st ¶).   

The reference teachings differ from the claimed invention only in the recitation that the administration of an anti-α4β7 integrin antibody comprising the VL CDRs of SEQ ID NOs: 7-9 and the VH CDRs of SEQ ID NO: 4-6 in claim 1, the VH of SEQ ID NO: 1 and the VL of SEQ ID NO: 2 or 3 in claim 5, in a dose unit of about 300mg in claim 16, administered in response to symptoms of a gi-irAE in claim 23, administered therapeutically for an immune oncology treatment in claim 24, vedolizumb in claim 27 .

The teachings of the `249 publication have been discussed, supra.

Those skill in the art would have had a reason to use the a humanized anti-α4β7 antibody,  vedolizumab, taught by the `249 publication the gastrointestinal events including diarrhea and colitis associated with melanoma treatment of nivolumab plus ipilimumab taught by Wochok et al, because anti-α4β7 antibodies is effective in treating colitis. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

One of ordinary skill in the art before the effective filing date of the claimed invention was aware of  the teachings of the `249 publication would use VDZ to treat nivolumab plus ipilimumab related colitis to possess the expected beneficial results which would have been produced by using VDZ.  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 418. 

The combined teachings particularly `249 publication provide clear direction, motivation and expectation of success in treating nivolumab plus ipilimumab induced colitis with the humanized anti-α4β7 antibodies, vedolizumab which flow logically from the teaching of the prior art. 


Claim 36  is included because while the prior art teachings may be silent as to the claimed functional outcome of the VDZ per se; the method, the product used in the reference method are the same as the claimed method.  Therefore claimed functional outcome of the VDZ is considered inherent properties.  “Inherency is established in the context of obviousness when ‘the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.’” Hospira, slip op. at 10 (Fed. Cir. Jan. 9, 2020) (citing Par Pharm. v. TWIPharm., Inc., 773 F.3d 1186, 1195—96 (Fed. Cir. 2014)).

The functions recited in the wherein clause flow naturally from the teachings of the prior art. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985 (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”), and Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he discovery of... a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”)). Here, the recited functional outcome would naturally and necessarily flow from inhibition of α4ß7 by administering Vedolizumab.	 Accordingly, the prior art teaches the same method, the product used in the reference method are the same as the claimed method. Therefore the claimed functional outcome would naturally and necessarily flow from inhibition of α4ß7 with the Vedolizumab in treating colitis associated with irAE in a human subject undergoing the Nivo and Ipi combination treatment.

Claim 50 is included because Hirten et al teaches that CD patients receiving vedolizumab after infliximab revealed minimal colonic ulcerations and an improved vascular pattern and 2-3 reported bowel movements daily with less urgency (i.e., improved diarrhea) compared with infliximab infusion.   Accordingly, treatment with VDZ would improve diarrhea. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 01/07/2022, have been fully considered, but have not been found convincing.
Applicant submits that similar to the teachings of Postow described above, Wolchok does not teach or suggest that infliximab can be used to treat gi-irAE resulting from ipilimumab and nivolumab therapy. Infliximab is mentioned one time in Wolchok a page 128, right col., as follows:
[i]n both regimen groups, treatment-related adverse events were manageable and generally reversible with the use of immunosuppressants (or hormone-replacement therapy for endocrinopathies) according to previously established algorithms.12 Among the 86 patients treated during the study, 28 of the 73 patients (38%) with drug related adverse events were treated with systemic glucocorticoids. A total of 3 patients required additional immunosuppressive therapy with infliximab (2 patients) or mycophenolate mofetil (1 patient). No treatment-related deaths were reported. (emphasis added) 
The above paragraph does not specify what adverse event(s) infliximab was used to treat, let alone whether infliximab was successful at treating an adverse event. Further, there is no indication in Wolchok whether the patients exhibited no significant reduction of efficacy of the immune oncology treatment after administration with infliximab, as described in the amended claims.
However, Applicant argues limitations that are not claimed with respect to infliximab. The claims are directed to a genus of gi-irAE and not limited to the infliximab refractory patients. It remains the Examiner’s position that those skill in the art would have had a reason to use the a humanized anti-α4β7 antibody,  vedolizumab, taught by the `249 publication the gastrointestinal events including diarrhea and colitis associated with melanoma treatment of nivolumab plus ipilimumab taught by Wochok et al, because anti-α4β7 antibodies is effective in treating colitis. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.


 Applicant submits that neither the ‘249 Publication nor Cheng make up for the deficient teachings of Wolchok. Further, as described above, one of ordinary skill would not have an expectation of success that the claimed anti-α4β7 integrin antibody could not only treat gi-irAE in a human subject having advanced melanoma and undergoing an immune oncology treatment with ipilimumab and nivolumab, but also treat the gi-irAE in a manner in which the human subject exhibits no significant reduction of efficacy of the immune oncology treatment after administration of the anti-a4B7 integrin antibody.
This is not found persuasive because Cheng is not part of the rejection as argued.  Further the `249 publication provides sufficient reason for one skilled in the art to have used anti-α4β7 antibody as a treatment of gi-irAE in patients having advanced melanoma and undergoing an immune oncology treatment with ipilimumab and nivolumab.  The combined teachings particularly `249 publication provide clear direction, motivation and expectation of success in treating nivolumab plus ipilimumab induced colitis with the humanized anti-α4β7 antibodies, vedolizumab which flow logically from the teaching of the prior art. 
 

9.  No claim is allowed.

10.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(a) Supplement to: Postow MA, Chesney J, Pavlick AC, et al. Nivolumab and ipilimumab versus ipilimumab in untreated melanoma. N Engl J Med 2015;372:2006-17. 

(b)  FDA.  YERVOY (ipilimumab) injection, for intravenous use Initial U.S. Approval: 2011.  Page 1-62.

The FDA information on ipilimumab treatment results in adverse reactions including gastrointestinal disorders (i.e., diarrhea an dcolitis) (see Tables 2, 4, 7, 9, 11, 13).  Infliximab was administered to 5 (8%) of the 62 patients with moderate, severe, or life-threatening immune-mediated enterocolitis following inadequate response to corticosteroids (page 8, ¶5). Approximately 23% of patients with immune-mediated colitis required addition of infliximab to high-dose corticosteroids (pages 9 and 18, 2nd ¶ under Yervoy 1 mg/kg).

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 28, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644